NO. 07-10-00085-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     JULY 21, 2011


                            STACY CONNER, APPELLANT

                                            v.

                              TIM JOHNSON, APPELLEE


             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2008-544,345; HONORABLE RUBEN GONZALES REYES, JUDGE


Before CAMPBELL and PIRTLE, J.J., and BOYD, S.J.1


                               MEMORANDUM OPINION

      Appellant Stacy Conner, appearing pro se, appeals a take nothing judgment in

favor of appellee Tim Johnson. We will affirm.


      We begin by noting Conner’s brief does not meet several requisites of an

appellate brief. Tex. R. App. P. 38.1. We conclude, however, he presents sufficient

argument to allow us to decide the appeal. Tex R. App. P. 38.9. Johnson, appearing

pro se on appeal, filed a response to Conner’s brief.

      1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
                                        Analysis


       By his first issue, Conner complains of the absence from the clerk’s record on

appeal of certain documents. Specifically, he argues the omission of a “notice of intent

to dismiss--no service of process,” his motion for continuance, a letter from the court

concerning his motion for continuance, and an order granting a continuance constitutes

reversible error.


       None of the documents Conner mentions are automatically included in the clerk’s

record. See Tex. R. App. P. 34.5(a). But a party may designate any other documents

filed of record for inclusion in the clerk’s record. See Tex. R. App. P. 34.5(a)(13),(b).

However, the clerk’s record contains no such designation by Conner.          Additionally,

Conner was permitted to withdraw the clerk’s record for preparation of his brief. The

appellate rules provide a means for supplementation of the record. On his discovery

that the clerk’s record did not contain the documents he deemed necessary for this

appeal, Conner could have directed the trial court clerk, by letter, to prepare and file a

supplemental clerk’s record containing the documents. Tex. R. App. P. 34.5(c). But he

did not.


       We recognize Conner is proceeding pro se. We do not, however, have different

procedural rules for litigants representing themselves on appeal. The same procedural

requirements exist for pro se and attorney-represented appellants. See Greenstreet v.

Heiskell, 940 S.W.2d 831, 834-35 (Tex.App.--Amarillo 1997, no writ) (stating pro se

litigants are held to the same standards as licensed attorneys and must comply with

applicable laws and rules of procedure).

                                            2
       Since the clerk was not required to include in the clerk’s record the documents

Conner complains were omitted, it was Conner’s burden both to designate them for

inclusion in the record, and to cause the record to be supplemented if necessary, when

he was provided the record for his use. Tex. R. App. P. 34.5(b), (c); Uranga v. Tex.

Workforce Comm’n, 319 S.W.3d 787, 791 (Tex.App.--El Paso 2010, no pet.) (noting an

appellant’s burden of bringing forward appellate record enabling court to address

appellate complaints). No error by the trial court is shown.


       Moreover, nothing in the record demonstrates how the absence of the

documents either probably caused the rendition of an improper judgment or probably

prevented Conner from properly presenting his case on appeal.           Tex. R. App. P.

44.1(a).


       Conner’s first issue is overruled.


       By his second issue, Conner asserts he was denied due process of law and

“equal access to court”2 because he did not receive sufficient notice of the January 5,

2010, trial setting.   From Conner’s brief analysis of the issue, the essence of his

complaint appears to be that he did not receive written notice of the trial setting. While

Conner made known to the trial court his objection to proceeding with the trial, and




       2
          Conner does not provide authorities supporting his due process and “equal
access to courts” contentions. See Tex. R. App. P. 38.1(i) (appellant’s brief must
contain clear and concise argument of contentions made with appropriate citations to
authorities and record). For this discussion, we assume by equal access to courts he
refers to the Open Courts provision of the Texas Constitution. Tex. Const. art. I, § 13.

                                            3
obtained an adverse ruling, he did not object on the constitutional grounds he now

urges on appeal.


         An issue raised on appeal should direct the appellate court to error committed by

the trial court. Tex. R. App. P. 33.1. “A party waives the right to raise a constitutional

claim such as due process on appeal if that claim is not presented to the trial court.”

Kaufman v. Comm’n for Lawyer Discipline, 197 S.W.3d 867, 875 (Tex.App.--Corpus

Christi 2006, pet. denied).        Because Conner did not present his constitutional

complaints to the trial court, the issue is not preserved for our review.


         Moreover, even had Conner preserved his complaint for our review it lacks merit.

The clerk’s record contains a letter from Conner to a senior district judge who

apparently conducted a hearing in the case. The document is dated October 27, 2009,

and bears the November 4, 2009, file mark of the district clerk. In the correspondence,

Conner acknowledged the case was set for trial on January 5, 2010. Thus, Conner

received more than forty-five days’ notice of the trial setting. See Tex. R. Civ. P. 245

(parties entitled to reasonable notice of not less than forty-five days of first trial setting).

Conner’s second issue is overruled.


         In his third issue, citing Rule of Civil Procedure 305, Conner asserts he did not

receive a copy of a proposed judgment submitted by counsel for Johnson to the trial

court.    Conner does not direct us to a location in the record where he called this

complaint to the attention of the trial court.      Nothing is therefore preserved for our

review. Tex. R. App. P. 33.1(a).



                                               4
      Even had the complaint been properly preserved, however, the record does not

demonstrate Conner suffered any harm.             Tex. R. App. P. 44.1(a)(1) (unless error

probably caused rendition of improper judgment, judgment will not be reversed on

appeal). Conner’s third issue is overruled.


      In his fourth issue, Conner argues the trial court erred by including in the

judgment the recital “[a]ll parties appeared and announced to the Court that they were

ready for trial.” By order of the trial court, Conner appeared for trial by telephone.3 He

does not contest this fact on appeal. Rather the nub of Conner’s complaint seems to be

he did not announce ready for trial. We agree. The reporter’s record shows at the

commencement of trial Conner vehemently argued he was not prepared for trial,

apparently based on the claim he did not receive written notice of the setting.


      We will assume, without deciding, that Conner preserved his objection to the

complained-of recital in the judgment through his motion for new trial.4 However, “[t]he

factual recitations or reasons preceding the decretal portion of a judgment form no part

of the judgment itself.” Alcantar v. Okla. Nat’l Bank, 47 S.W.3d 815, 823 (Tex.App.--

Fort Worth 2001, no pet.). Therefore, even though Conner did not announce ready for

trial, the contrary recital in the judgment causes him no harm. Tex. R. App. P. 44.1(a).

See Campbell v. Campbell, No. 07-02-0436-CV, 2003 Tex. App. Lexis 9694, at *4-*6


      3
          Conner is incarcerated in a unit of the Texas Department of Criminal Justice.
      4
         By his fourth ground for granting a new trial Conner there argued, “The trial
court erred even in signing a ‘judgment for Defendant’ when [sic] on its face value alone
runs contrary to the truth and the facts contained in the record itself.” The motion was
apparently overruled by operation of law. Tex. R. Civ. P. 329b(c).

                                              5
(Tex.App.--Amarillo Nov. 13, 2003, no pet.) (mem. op.) (incorrect recitals in judgment

included appellant’s announcement of ready for trial but record did not demonstrate

resulting harm). Conner’s fourth issue is overruled.


       By his fifth issue, Conner asserts the trial court erred by failing to file findings of

fact and conclusions of law.      The judgment was signed on February 8, 2010, and

Conner placed his request for findings of fact and conclusions of law in the prison mail

system on February 28. According to Conner the trial court did not make the requested

findings, and the clerk’s record does not contain findings.          See Tex. R. App. P.

34.5(4),(6) (clerk’s record must include copies of request for findings and findings). The

clerk’s record does not contain a notice of past due findings and Conner asks us to

consider a copy of a notice attached as an exhibit to his appellate brief.


       A request for findings of fact and conclusions of law must be filed with the clerk of

the trial court within twenty days of the date the judgment was signed. Tex. R. Civ. P.

296. If the trial court fails to respond to a timely request for findings within twenty days,

the requesting party must file a notice of past due findings within thirty days of the

original request. Tex. R. Civ. P. 297; Bluebonnet Fin. Assets v. Miller, 324 S.W.3d 600,

602 (Tex.App.--El Paso 2009, no pet.). A party who fails to file a notice of past due

findings or files an untimely notice of past due findings waives a complaint on appeal

regarding a trial court’s failure to file findings of fact and conclusions of law. See Alpert

v. Crain, Caton & James, P.C., 178 S.W.3d 398, 410 (Tex.App.--Houston [1st Dist.]

2005, pet. denied) (complete failure to file notice of past due findings); Fleming v.




                                              6
Taylor, 814 S.W.2d 89, 91 (Tex.App.--Corpus Christi 1991, no writ) (untimely filed notice

of past due findings).


       The record does not show Conner filed a notice of past due findings with the trial

court and we may not consider documents outside the appellate record. See Samara v.

Samara, 52 S.W.3d 455, 456 n.1 (Tex.App.--Houston [1st Dist.] 2001, pet. denied) (op.

on reh’g) (appellate court may not consider documents attached to appellate brief

unless documents are included in appellate record).5 Based on the appellate record

and the rules that govern our review of complaints of trial court error, we find Conner

has waived any complaint that the trial court failed to make findings of fact and

conclusions of law. We overrule Conner’s fifth issue.


                                       Conclusion


       Having overruled each of Conner’s issues on appeal, we affirm the judgment of

the trial court.


                                                        James T. Campbell
                                                             Justice




       5
          In August 2010, Conner filed a “motion for continuance” with this court.
Attached to the motion was a document entitled “pro se notice of past due findings of
fact and conclusions of law.” Because this document is not included in the trial court
record, we gave it no consideration. See Yarbrough v. State, 57 S.W.3d 611, 616
(Tex.App.--Texarkana 2001, pet. ref’d) (affidavits attached to motion appellant filed with
court of appeals not part of appellate record and could not be considered on appeal).

                                            7